      Case 3:20-cv-00146-DPM-JTK Document 14 Filed 07/14/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

KEVIN D. QUINTON, SR.,                                                                 PLAINTIFF
ADC #141610

v.                                  3:20CV00146-DPM-JTK

SHIELA ARMSTRONG, et al.                                                           DEFENDANTS

                                             ORDER

       Pursuant to the Chief Judge Marshall’s July 8, 2020 Order, Plaintiff shall file a final

amended Complaint against Defendants Carpenter and Wood within thirty days of the date of this

Order. Plaintiff’s amended Complaint shall: 1) name all the parties he believes deprived him of

his constitutional rights and whom he wishes to sue in this action; 2) provide specific facts

against each named Defendant in a simple, concise, and direct manner; 3) indicate

whether he is suing each Defendant in his/her individual or official capacity, or in both

capacities; and 4) state how he was harmed. Plaintiff must set forth specific facts concerning

the allegations he has set forth including, where applicable, dates, times and places. Plaintiff

also shall clarify Dr. Carpenter’s place of employment and the details surrounding Plaintiff’s

treatment by him, including dates, times and places.

       IT IS SO ORDERED this 14th day of July, 2020.



                                                     ____________________________________
                                                     JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 1
